Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of the Claims
1.	This application claims benefit of 62/929,449 with a filing date 11/01/2019.
2. 	Claims 1, 3-10 and 13-22 are pending in the application.
Double Patenting

3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.1 	Claims 1, 3-10 and 13-22 are rejected under the judicially created doctrine of 
obviousness-type double patenting as being unpatentable over claims 1 and 3 of 
Fetalvero et al. US 10,752,644, over claim 1 of  Fetalvero  et al.  US 10,100,066, over claim 1 of Fetalvero et al. US 10, 414,782, and over claim 1 of Saiah et al. US 10,912,750. Although the conflicting claims are not identical, they are not patentably distinct from each other and reasons are as follows.
Applicants claim a method of treating treatment resistant depression in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of a pharmaceutically acceptable composition comprising compound A: 

    PNG
    media_image1.png
    218
    184
    media_image1.png
    Greyscale
 , or a pharmaceutically acceptable salt thereof: wherein the therapeutically effective amount comprises a total daily dose of about 100 mg to about 3000 mg; and wherein the treatment resistant depression is resistant to one or more first line treatments, see claim 1.  Dependent claims 3-10 and 13-22  further limit the scope of methods of use, i.e., a specific dose, administration strategy in claims 3-10 and 13-22.  
Fetalvero et al. ‘644 claims a compound of formula I-90:

    PNG
    media_image2.png
    245
    262
    media_image2.png
    Greyscale
, and used for treating depression in a patient, see claims 1 and 3.
Fetalvero  et al.  ‘066 claims a compound of formula (I), i.e.,

    PNG
    media_image3.png
    220
    246
    media_image3.png
    Greyscale
, wherein L is 
    PNG
    media_image4.png
    104
    126
    media_image4.png
    Greyscale
 R1 and R2 are H, R4 is CHF2, R5 is H and R3 is -C(O)OH, see claim 1. Fetalvero  et al.  ‘066 compound is used for treating depression.
Fetalvero et al. ‘782 claims a compound of formula I-90:

    PNG
    media_image2.png
    245
    262
    media_image2.png
    Greyscale
, see claim 1. Fetalvero et al. ‘782 compound is used for treating depression in a patient.
	Saiah et al. ‘750 claims a method of treating treatment-resistant depression in a patient in need thereof, said method comprising administering to said patient a compound of formula I-90, or pharmaceutically acceptable salt thereof, or a pharmaceutically acceptable composition thereof: 
    PNG
    media_image5.png
    247
    263
    media_image5.png
    Greyscale
, see claim 1.
The difference between instant claims and Fetalvero et al. ‘644,  ‘066 and ‘782, and Saiah et al. ‘750 is that Fetalvero et al. ‘644 and ‘066, and Saiah et al. ‘750 are silent on the instant daily dose of the compound A.
One having ordinary skill in the art would find the claims 1, 3-10 and 13-22 prima facie obvious because one would be motivated to employ the methods of use and compounds of Fetalvero et al. ‘644,  ‘066 and ‘782, and Saiah et al. ‘750 to obtain instant invention.  
However, the amount of a specific active ingredient of the instant compounds for 
                       treatment is clearly a result effective parameter that a person of ordinary skill in the art 
                        would routinely optimize. Optimization of parameters (age, administration strategy or 
                      weight of the instant compound) is a routine practice that would be obvious for a 
                      person of ordinary skill in the art to employ and reasonably would expect 
                      success. It would have been customary for an artisan of ordinary skill to determine the 
                     optimal amount of each active ingredient to add in order to best achieve the desired 
                     results based on factors such as the severity of the condition being treated, condition of 
                     the patient (e.g., safety for age or weight).  Therefore Fetalvero et al. ‘644, ‘066 and 
                     ‘782,  and Saiah et al. ‘750 methods of use render obviousness over the instant  invention.
                              The motivation to make the claimed methods of use derived from the known 
                     methods of use of Fetalvero et al. ‘644, ‘066 and ‘782,  and Saiah et al. ‘750 would 
                    possess  similar activity to that which is claimed in the reference.  

3.2 	Claim 1 is provisional rejected under the judicially created doctrine of 
obviousness-type double patenting as being unpatentable over claim 1 of 
Lenzini’s co-pending application No. 16/662,517. Although the conflicting claims 
are not identical, they are not patentably distinct from each other and reasons are as 
follows.
Applicants claim a method of treating treatment resistant depression in a patient in need thereof, comprising administering to the patient a therapeutically effective amount of a pharmaceutically acceptable composition comprising compound A: 

    PNG
    media_image1.png
    218
    184
    media_image1.png
    Greyscale
 , or a pharmaceutically acceptable salt thereof: wherein the therapeutically effective amount comprises a total daily dose of about 100 mg to about 3000 mg; and wherein the treatment resistant depression is resistant to one or more first line treatments, see claim 1.  
	Lenzini’s ‘517 claims a crystalline form of compound A:

    PNG
    media_image6.png
    212
    234
    media_image6.png
    Greyscale
, see claim 1. Lenzini’s ‘517 compound is used for treating depression.

The difference between instant claims and Lenzini’s ‘517 is that Lenzini’s ‘517 is silent on the instant daily dose of the compound A.
One having ordinary skill in the art would find the claim 1 prima facie obvious because one would be motivated to employ the methods of use and compounds of Lenzini’s ‘517 to obtain instant invention.  
However, the amount of a specific active ingredient of the instant compounds for 
                       treatment is clearly a result effective parameter that a person of ordinary skill in the art 
                        would routinely optimize. Optimization of parameters (age, administration strategy or 
                      weight of the instant compound) is a routine practice that would be obvious for a 
                      person of ordinary skill in the art to employ and reasonably would expect 
                      success. It would have been customary for an artisan of ordinary skill to determine the 
                     optimal amount of each active ingredient to add in order to best achieve the desired 
                     results based on factors such as the severity of the condition being treated, condition of 
                     the patient (e.g., safety for age or weight).  Therefore Lenzini’s ‘517 compound or 
methods of use render obviousness over the instant  invention.
The motivation to make the claimed methods of use derived from the known methods of use of Lenzini’s ‘517 would possess similar activity to that which is claimed in the reference.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Claim Objections
4.	Claim 21 is objected to as being dependent on canceled claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1628     


July17, 2022